Judgment, Supreme Court, Bronx County (Max Sayah, J.), rendered June 4, 1993, convicting defendant, after a jury trial, of burglary in the second degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a persistent felony offender, to concurrent prison terms of 10 years to life and 1 year, respectively, unanimously affirmed.
Defendant’s guilt was proven by legally sufficient evidence. Defendant was in the complainant’s apartment when she arrived home on the day in question and he fled when she screamed for help. Defendant was chased and overtaken by two men, one of whom was on the scene and told by the complainant that defendant was a thief, and the other of whom was in the building and heard the complainant’s scream. When apprehended, defendant was searched by one of his subduers in front of a crowd of the building’s residents and found to have the complainant’s property in his possession.
*497The issues raised by defendant concerning the credibility of prosecution witnesses, including those that arose from the differing accounts of defendant’s capture by the two men who chased him, and the discrepancies between the description of defendant’s facial hair as recollected by the complainant and recorded in the arresting officer’s paperwork, were properly placed before the jury, and we see no reason to disturb its determination.
Defendant’s claim that the readback of the entire chase sequence was not a meaningful response to the jury’s request for a readback of only defendant’s capture as testified to by one of the two men who chased him, even if meritorious, does not warrant corrective action since defendant was not "seriously prejudiced” thereby (People v Lourido, 70 NY2d 428, 435; People v Hawkins, 173 AD2d 358, lv denied 78 NY2d 1076). Concur — Murphy, P. J., Rosenberger, Williams and Mazzarelli, JJ.